
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3


EXECUTIVE EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT (the "Agreement") is dated effective as of the
1st day of August, 2002 (the "Effective Date"), between Superior TeleCom Inc., a
Delaware corporation ("Parent"), Essex Group, Inc., a Michigan corporation and
an indirect wholly-owned subsidiary of Parent (the "Company", together with the
Parent and its affiliated companies, the "Employer") and H. Patrick Jack (the
"Executive").


W I T N E S S E T H


        WHEREAS, the Parent desires to employ the Executive in a senior
executive capacity with the Parent subject to the terms and conditions hereof,
and the Executive desires to be employed by the Parent in such capacity;

        WHEREAS, the Parent, the Company and the Executive desire to enter into
an employment agreement, effective as of the date set forth above; and

        WHEREAS, the parties hereto desire to set forth in writing the terms and
conditions of their understandings and agreements.

        NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1. POSITION/DUTIES.

        (a) During the Employment Term, the Executive shall serve as a Senior
Vice President of the Parent and President of the OEM Group of the Company with
such responsibilities, duties and authority as are from time to time assigned to
the Executive by the Chief Executive Officer of the Parent and/or the President
and Chief Operating Officer of the Parent. The Executive's duties shall be
performed primarily at the headquarters office for the OEM Group as it may exist
from time to time, which is currently located in Fort Wayne, Indiana. The
Executive shall report directly to the President and Chief Operating Officer of
the Parent.

        (b) During the Employment Term (as hereinafter defined), and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote all or substantially all of his full business time,
energy and skill in the performance of his duties for the Employer and to
perform faithfully and efficiently such duties. During the Employment Term, it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, provided that the Chief
Executive Officer of the Parent first approves of such service and (B) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive's responsibilities as an employee of the
Employer in accordance with this Agreement and are not directly competitive with
the operating businesses of the Employer.

        (c) Notwithstanding anything to the contrary in this Section 1, the
Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Parent, the Company and any of their
subsidiaries and in one or more executive offices of any of the Parent's or
Company's subsidiaries, provided that the Executive is indemnified for serving
in any and all such capacities.

        2. EMPLOYMENT TERM. The Executive's term of employment under this
Agreement (such term of employment is herein referred to as the "Employment
Term") commenced on the Effective Date and shall continue until terminated by
either party as provided in Section 8. In no event, however, shall the
Employment Term extend beyond the end of the month in which the Executive's
sixty-fifth birthday occurs.

--------------------------------------------------------------------------------


        3. BASE SALARY. During the Employment Term, the Employer agrees to pay
the Executive a base salary ("Base Salary") at an annual rate of not less than
$275,000 or such higher rate as may from time to time by determined by the board
of directors of the Parent (the "Parent Board") or an authorized committee
thereof, payable in substantially equal installments accordance with the normal
payroll practices of the Employer. The Executive's Base Salary shall be subject
to annual review by the Parent Board (or an authorized committee thereof) and
shall be increased as of each anniversary of the Effective Date pursuant to such
review by a percentage no less than the percentage increase in the consumer
price index, as published by the Bureau of Labor Statistics of the U.S.
Department of Labor, for the calendar year immediately preceding such review.
Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Base Salary shall not be
reduced after any such increase and the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased.

        4. BONUSES.

        (a) SIGN-ON BONUS. Within fifteen (15) business days after the Effective
Date, the Employer shall pay the Executive a one-time lump sum cash payment in
the amount of $75,000 (the "Sign-On Bonus"). In the event the Executive's
employment with the Company terminates for any reason (other than a termination
by the Company without Cause (as defined in Section 8(c)) or by the Executive
for Good Reason (as defined in Section 8(e))) at any time during the 12-month
period commencing on the Effective Date, the Executive shall be required to
return the Sign-On Bonus to the Company no later than 45 days following such
termination date. Notwithstanding the foregoing or anything in this Agreement to
the contrary, the Employer shall have the right to offset any payment provided
for in this Agreement or any accrued obligation or other payments (if any) by
any outstanding portion of the Sign-On Bonus which is required to be returned to
the Company that has not otherwise been timely returned.

        (b) ANNUAL BONUS. During the Employment Term, in addition to the Base
Salary, the Employer will pay the Executive an annual cash bonus (the "Annual
Bonus") within 90 days following the last day of the Parent's fiscal year for
which the Annual Bonus is awarded pursuant to the Parent's Senior Management
Annual Incentive Plan, as in effect from time to time; provided, however, on or
after a SUT Change of Control (as defined in Appendix A) the dollar amount of
the Annual Bonus shall be at least equal to the Executive's highest cash bonus
under the Parent's annual cash bonus program, or any comparable cash bonus under
any predecessor or successor plan, for the last three full fiscal years prior to
such SUT Change of Control. The Executive expressly acknowledges that he is
currently designated within salary band 27 for annual incentive compensation
purposes. The annual target bonus payable to the Executive upon the achievement
of applicable performance goals set under the Parent's Senior Management Annual
Incentive Plan, as in effect from time to time, shall be at least 60% of Base
Salary.

        (c) LONG TERM INCENTIVE BONUS. During the Employment Term, in the event
that the Parent establishes a long-term incentive compensation plan based on a
multi-year cycle and specified performance goals, the Executive shall be
considered for participation in such plan as may be modified from time to time
by the Parent Board (or a duly authorized committee thereof) in its sole
discretion.

        5. EMPLOYEE BENEFITS.

        (a) WELFARE BENEFITS. During the Employment Term, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Employer (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to peer executives of the Employer.

2

--------------------------------------------------------------------------------


        (b) INCENTIVE, SAVINGS AND RETIREMENT PLANS. During the Employment Term,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to peer
executives of the Employer. The Executive shall be named as a participant in the
Senior Executive Retirement Plan.

        (c) FRINGE BENEFITS. During the Employment Term:

        (i) The Employer shall reimburse the Executive for the reasonable
expenses incurred by the Executive in undergoing an annual physical examination
by a licensed physician.

        (ii) The Employer shall reimburse the Executive for the reasonable
expenses incurred by the Executive in connection with obtaining professional tax
and financial planning advice.

        (iii) (A) The Employer shall provide the Executive with a loan, to be
evidenced by a promissory note (the "Note") in a form reasonably satisfactory to
the Parent, to pay the initiation fee for the Executive's membership in a
country club. The Note, including all accrued but unpaid interest thereon, will
be unsecured, but fully recourse. The annual interest rate of the Note will be
equal to seven percent (7.0%). The loan shall be forgiven at a rate equal to
twenty-five percent (25%) per year beginning on the first anniversary of the
Effective Date and each anniversary thereafter, provided the Executive is
employed by the Employer on each such anniversary date. The Executive shall be
responsible for the payment of any Federal, state or local income tax liability
incurred as a result of the forgiveness of the loan. Solely in the event of the
Executive's termination of employment as a result of the Executive's death or
Disability (as defined below) or in connection with certain termination of
employment related to a Divisional Change of Control or a SUT Change of Control
as specified in Section 9(f), the total unforgiven loan balance (including
interest thereon) shall be forgiven. Any amounts loaned to the Executive
pursuant to this Section 5(c)(iii)(A) shall not be deemed salary or other
compensation for the purposes of computing benefits to which the Executive may
be entitled under any pension plan or other arrangement of the Employer for the
benefit of its employees.

        (B) In addition, the Employer shall reimburse the Executive for
membership fees, dues and special assessments incurred by the Executive in
connection with his membership in a country club.

        (d) VACATION. During the Employment Term, the Executive shall be
entitled to paid vacation of four weeks per year, any unused portion of which
shall be forfeited as of the end of each year.

        (e) EXPENSES. During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement for all reasonable and customary
expenses incurred by the Executive in performing services hereunder, including
(i) all expenses of travel and living expenses while away from home or business
or at the request of and in the service of the Employer and (ii) a monthly
automobile cash allowance of $1,000.

        (f) RELOCATION. The Executive shall relocate to the vicinity of the
headquarters office for the OEM Group within 120 days of the Effective Date. The
Employer agrees to pay for or reimburse the Executive for the reasonable
expenses and costs of relocating to the vicinity of headquarters office for the
OEM Group. All amounts payable under this Section 5(f) shall be subject to the
Executive's presentment to the Employer of appropriate documentation requested
by the Employer.

        (g) DISABILITY OFFSET. Payments made to the Executive pursuant to this
Section 5 shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Employer or under the Social Security disability insurance program,
and which amounts were not previously applied to reduce any such payments.

        6. STOCK OPTIONS.

3

--------------------------------------------------------------------------------


        (a) OPTION GRANT. The Parent shall recommend to the Stock Option
Committee of the Parent Board (the "Committee") that the Committee grant (not
later than the next scheduled meeting of the Committee) to the Executive an
option (the "Option") to purchase 100,000 shares of the Parent's common stock,
par value $.01 (the "Common Stock") under the Parent's 1996 Stock Incentive Plan
as amended and restated as of January 1, 2001 and as may be in effect from time
to time (the "1996 Stock Incentive Plan") at an exercise price equal to the fair
market value (as defined in the 1996 Stock Incentive Plan) of the Common Stock
on the date of grant. The Option shall, to the maximum extent permitted by
applicable law, be designated as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code") and to
the extent not allowable, the Option shall be a non-qualified stock option.

        (b) VESTING. The Option shall vest and become exercisable in equal
cumulative, annual installments of 331/3% on the first, second and third
anniversary of the date of grant, provided the Executive is employed by the
Employer on each such vesting date. In the event of the Executive's termination
of employment (i) by the Executive other than due to death, Disability (as
defined below) or for Good Reason or (ii) by the Employer for Cause, the Option,
to the extent not theretofore exercisable, shall lapse and be forfeited. In the
event the Executive's employment is terminated for any other reason, including,
without limitation, death, Disability, for Good Reason or without Cause, the
Option shall vest and become exercisable in full.

        (c) FORM OF OPTION. The Option shall be granted pursuant to and, to the
extent not contrary to the terms of this Agreement, shall be subject to all of
the terms and conditions imposed under the Parent's standard stock option
agreement and the 1996 Stock Incentive Plan or any other stock option plan
sponsored by Parent.

        (d) DISCRETIONARY GRANTS. In addition to the Option, at the sole
discretion of the Parent Board (or a duly authorized committee thereof), the
Executive shall be eligible for additional annual grants of stock options
commencing after December 31, 2003.

        (e) ELIGIBILITY FOR DEFERRAL. The Option and any restricted shares of
Common Stock subject to a vesting schedule that are provided to the Executive
under Section 7 of this Agreement shall be eligible for deferral by the
Executive under the Parent's Deferred Stock Account Plan in accordance with the
terms and provisions of such plan. Deferrals made by the Executive under the
Parent's Deferred Stock Account Plan shall not be eligible for a matching
contribution and shall be otherwise subject to the terms and provisions of such
plan.

        7. RESTRICTED STOCK. The Parent shall recommend to the Committee that
the Committee grant to the Executive 30,000 restricted shares of Common Stock,
which restricted shares will be set aside in the custody, control and possession
of the Parent and have and will be released to the Executive at the rate of 25%
on each of the first and second anniversaries of the date of grant and 50% on
third anniversary of the date of grant. In the event of the Executive's
termination of employment prior to the third anniversary of the Effective Date
(i) by the Executive other than due to death, Disability (as defined below), for
Good Reason or without Cause or (ii) by the Employer for Cause, then the
scheduled releases on any subsequent anniversary of the Effective Date shall be
cancelled and all restricted shares of Common Stock not theretofore released
shall be forfeited by the Executive and shall be cancelled and retired by the
Parent. In the event the Executive's employment is terminated for any other
reason prior to the third anniversary of the Effective Date, including, without
limitation, due to death, Disability, for Good Reason or without Cause, all
restricted shares of Common Stock (including, without limitation, restricted
shares of Common Stock granted pursuant to this Section 7) not theretofore
released shall thereupon become released to the Executive. The restricted shares
of Common Stock shall be granted pursuant to and, to the extent not contrary to
the terms of this Agreement, shall be subject to all of the terms and conditions
imposed under the Parent's standard restricted stock agreement and the 1996
Stock Incentive Plan or any other equity-incentive

4

--------------------------------------------------------------------------------


plan sponsored by the Parent authorizing the grant of restricted shares of
Common Stock. Solely to the extent permissible under applicable law and the
rules of any applicable exchange, to the extent that there is an insufficient
number of shares of Common Stock available for awards granted under the 1996
Stock Option Plan, the restricted shares of Common Stock shall be granted from
issued shares of Common Stock reacquired by the Parent and held in treasury.

        8. TERMINATION. The Executive's employment and the Employment Term shall
terminate without any breach of this Agreement on the first of the following to
occur:

        (a) DISABILITY. Upon 90 days' written notice by the Employer to the
Executive of termination due to Disability during the Employment Term, provided
that, within the 90 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive's duties. For purposes of
this Agreement, "Disability" shall mean the absence of the Executive from the
Executive's duties with the Employer on a full-time basis for 180 consecutive
days (or such shorter period as will suffice for the Executive to qualify for
full disability benefits under the applicable disability insurance policy or
policies of the Employer) as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Employer or its insurers and reasonably acceptable to the Executive or the
Executive's legal representative.

        (b) DEATH. Automatically on the date of death of the Executive during
the Employment Term.

        (c) CAUSE. Immediately upon written notice by the Employer to the
Executive of a termination for Cause during the Employment Term provided, such
notice is given within 90 days of the discovery of the Cause event by the Chief
Executive Officer of the Parent and/or the President and Chief Operating Officer
of the Parent. For purposes of this Agreement, "Cause" shall mean:

        (i) the willful and continued failure of the Executive to perform
substantially the Executive's duties pursuant to this Agreement (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Parent and/or the President and Chief
Operating Officer of the Parent which specifically identifies the manner in
which the Chief Executive Officer of the Parent and/or the President and Chief
Operating Officer of the Parent believes that the Executive has not
substantially performed the Executive's duties and which is not remedied within
20 days of delivery of such written notice; or

        (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Employer.

        For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Parent Board or upon the instructions of the Chief Executive
Officer of the Parent and/or the President and Chief Operating Officer of the
Parent or based upon the advice of counsel for the Parent shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Employer.

        (d) WITHOUT CAUSE. Upon 60 days' written notice by the Employer to the
Executive of an involuntary termination without Cause during the Employment
Term.

        (e) GOOD REASON. Upon written notice by the Executive to the Employer of
a termination for Good Reason during the Employment Term provided, such notice
is given within 90 days of the

5

--------------------------------------------------------------------------------


Executive's discovery of the Good Reason event. For purposes of this Agreement,
"Good Reason" shall mean:

        (i) the assignment to the Executive of any duties materially
inconsistent with the Executive's position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(a) of this Agreement, or any other action by the Employer which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose isolated and inadvertent action(s)
not taken in bad faith and remedied by the Employer promptly after receipt of
notice thereof given by the Executive;

        (ii) any material failure by the Employer to comply with any of the
material provisions of this Agreement, other than isolated and inadvertent
failure(s) not occurring in bad faith and remedied by the Employer promptly
after receipt of notice thereof given by the Executive;

        (iii) any termination by the Employer of the Executive's employment
otherwise than as expressly permitted by this Agreement;

        (iv) any failure by the Parent to comply with and satisfy Section 16(a)
of this Agreement;

        (v) during any Transition Period, any failure of the Employer to provide
the Executive with an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Executive by the Employer
at any time during the 120-day period immediately preceding the Change of
Control or, if more favorable to the Executive, those provided generally at any
time after the Change of Control to any other peer executive of the Employer; or

        (vi) in connection with an event that would otherwise constitute a
Divisional Change of Control but for the fact that the Executive continues to be
chiefly responsible for the assets and business which comprised the Company's
OEM Group immediately prior to the occurrence of such event, an award of equity
interest is made to the senior management team of the Company's OEM Group and
the Executive does not receive at least 40% of such equity interest awarded.

        (f) WITHOUT GOOD REASON. Upon 120 days' written notice by the Executive
to the Employer of the Executive's voluntary termination of employment without
Good Reason (which the Employer may, in its sole discretion, make effective
earlier than any notice date).

        (g) NOTICE OF TERMINATION. Any termination of the Executive's employment
by the Employer or by the Executive (other than termination by reason of the
Executive's death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 17 hereof. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon (ii) other than
in connection with a termination pursuant to Section 8(d), to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) if the date of termination is other than the
date of receipt of such notice, specifies the termination date. The good faith
failure by the Executive or the Employer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Employer,
respectively, hereunder or preclude the Executive or the Employer, respectively,
from asserting such fact or circumstance in enforcing the Executive's or the
Employer's rights hereunder. If within 30 days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the date of termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected).

6

--------------------------------------------------------------------------------


        9. COMPENSATION UPON TERMINATION.

        (a) COMPENSATION UPON TERMINATION FOR DISABILITY. If the Executive's
employment by the Employer is terminated by reason of the Executive's Disability
during the Employment Term, the Employer shall pay or provide the Executive the
sum of (i) the Executive's Base Salary through the date of termination to the
extent not theretofore paid, (ii) the product of (x) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year, if any (the "Annual Bonus
Amount"), multiplied by (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the date of termination, and the
denominator of which is 365, (iii) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid and
(iv) reimbursement for any unreimbursed expenses incurred through the date of
termination (the sum of the amounts described in clauses (i), (ii), (iii) and
(iv)) shall be referred to in this Agreement as the "Accrued Obligations"). The
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the date of termination.

        In addition, to the extent not theretofore paid or provided, the
Employer shall timely pay or provide to the Executive's legal representatives
any other amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Employer (such other amounts and benefits shall be
referred to in this Agreement as the "Other Benefits"). Notwithstanding the
foregoing, if the Executive's employment by the Employer is terminated by reason
of the Executive's Disability during the period commencing six months prior to a
Divisional Change of Control or SUT Change of Control and ending on the third
anniversary of a Divisional Change of Control or SUT Change of Control (the
"Transition Period"), the term "Other Benefits" shall include, and the Executive
shall be entitled after the date of termination to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Employer to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to peer executives and their families at any time
during the 120-day period immediately preceding the Divisional Change of Control
or SUT Change of Control or, if more favorable to the Executive and/or the
Executive's family, as in effect at any time thereafter generally with respect
to any other peer executive of the Employer and their families.

        Notwithstanding the foregoing, the Employer shall maintain, at the
Employer's sole expense, in full force and effect, for the continued benefit of
the Executive for 12 months following the date of termination, all employee
welfare benefit plans and programs in which the Executive was entitled to
participate immediately prior to the date of termination provided that the
Executive's continued participation is possible under the general terms and
provisions of such plans and programs ("Continued Welfare Benefits"). In the
event that the Executive's participation in any such plan or program is barred,
the Employer shall arrange to provide the Executive with benefits substantially
similar to those which the Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred.

        The Employer shall also forgive all outstanding indebtedness of the
Executive to the Employer under the Note.

        (b) COMPENSATION UPON TERMINATION FOR DEATH. If the Executive's
employment by the Employer is terminated by reason of the Executive's death
during the Employment Term, the Employer shall (i) pay the Accrued Obligations
and an amount equal to the sum of the Executive's Base Salary in effect
immediately prior to termination and the Annual Bonus Amount to the Executive's
legal representatives, in a lump sum in cash within 30 days of the date of
termination; and (ii) timely pay or provide the Other Benefits; and (iii) timely
pay or provide the Continued Welfare Benefits for twelve months following the
date of termination. Notwithstanding the foregoing, if the

7

--------------------------------------------------------------------------------


Executive's employment by the Employer is terminated by reason of the
Executive's death during the Transition Period, the term Other Benefits shall
include, without limitation, and the Executive's estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Employer to the estates and beneficiaries of peer
executives of the Employer under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to the most senior
executives and their beneficiaries at any time during the 120-day period
immediately preceding the Divisional Change of Control or SUT Change of Control
or, if more favorable to the Executive's estate and/or the Executive's
beneficiaries, as in effect on the date of the Executive's death with respect to
any other peer executive of the Employer and their beneficiaries. The Employer
shall also forgive all outstanding indebtedness of the Executive to the Employer
under the Note.

        (c) COMPENSATION UPON TERMINATION FOR CAUSE. If the Executive's
employment is terminated for Cause during the Employment Term, this Agreement
shall terminate without further obligation to the Executive, except that the
Employer shall pay or provide the Executive the sum of (i) the Executive's Base
Salary through the date of termination, (ii) the amount of any compensation
previously deferred by the Executive and (iii) Other Benefits, in each case to
the extent theretofore unpaid.

        (d) COMPENSATION UPON TERMINATION WITHOUT GOOD REASON. If the
Executive's employment is terminated by the Executive without Good Reason during
the Employment Term, this Agreement shall terminate without further obligation
to the Executive, except that the Employer shall (i) pay the Accrued Obligations
(other than the amount described in Section 9(a)(ii)) to the Executive in a lump
sum in cash within 30 days of the date of termination; and (ii) timely pay or
provide the Other Benefits.

        (e) COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If
the Executive's employment by the Employer is terminated by the Employer other
than for Cause in accordance with Section 8(d) hereof or by the Executive for
Good Reason in accordance with Section 8(e) hereof (i) the Employer shall pay to
the Executive a lump sum in cash within 30 days of the date of termination in an
amount equal to (x) one and one-half times (one times with respect to
terminations occurring on or after January 1, 2004) the sum of (1) the Base
Salary in effect immediately prior to termination and (2) the Annual Bonus paid
or payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year (if any) plus (y) the
Accrued Obligations; (ii) the Employer shall timely pay or provide the Other
Benefits; and (iii) the Parent shall cause the Option granted pursuant to
Section 6(a) and the restricted shares of Common Stock granted pursuant to
Section 7 to become fully vested and/or exercisable.

        (f) COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
FOLLOWING A DIVISIONAL CHANGE OF CONTROL OR SUT CHANGE OF CONTROL, ETC. If the
Executive's employment by the Employer is terminated by the Employer without
Cause or by Executive for Good Reason at any time during the Transition Period
(as defined in Section 9(a)) relating to a Divisional Change of Control or a SUT
Change of Control or if the Executive's employment by the Employer is terminated
by the Executive for Good Reason in accordance with Section 8(e)(vi) hereof,
then the Employer shall pay or provide the Executive with the following payments
and benefits as soon as practical following the later of the date of the
Executive's termination or the date of the Divisional Change of Control or SUT
Change of Control, as applicable, but in no event later than 30 days following
the Divisional Change of Control or SUT Change of Control (except as
specifically otherwise provided herein):

(i) the Employer shall pay to the Executive in a lump sum in cash within 30 days
after the date of termination the aggregate of the following amounts:

(A) Accrued Obligations;

8

--------------------------------------------------------------------------------

(B) a lump sum cash payment equal to three times the sum of (x) Executive's Base
Salary in effect immediately prior to termination and (y) the highest Annual
Bonus paid or payable to the Executive during the three full fiscal years prior
to the Divisional Change of Control or SUT Change of Control but in no event
less than 60% of the Executive's Base Salary in effect for fiscal year 2002;

(C) all performance goals under any long-term incentive compensation plan based
on a multi-year cycle shall be deemed achieved at target (or, if higher at the
time of a Divisional Change of Control or SUT Change of Control, the actual
level of achievement of the performance goals) and awards shall be paid in a
lump sum payment; and

(D) an amount equal to the excess of (x) the actuarial equivalent of the benefit
under the Employer's defined benefit retirement plans, including any excess or
supplemental retirement plan in which the Executive participates (together, the
"Retirement Plans") (utilizing actuarial assumptions no less favorable to the
Executive than those in effect under the Retirement Plans immediately prior to
the Divisional Change of Control or SUT Change of Control), which the Executive
would receive if the Executive's employment continued for three years after the
date of termination (including any additional years of service that would have
been credited pursuant to the last sentence Section 5(b)) assuming for this
purpose that all accrued benefits are fully vested, and, assuming that the
Executive's compensation in each of the three years is that required by Sections
3 and 4, reduced by (y) the actuarial equivalent of the Executive's actual
benefit (paid or payable), if any, under the Retirement Plans as of the date of
termination.

(ii) for three years after the Executive's date of termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Employer shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5(a) of this Agreement if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to any other peer executive of the Employer and
their families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until three years after
the date of termination and to have retired on the last day of such period;

(iii) the Employer shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in his sole discretion, and which shall include the provision of
reasonable office space and secretarial assistance for the Executive, up to a
maximum of $30,000;

(iv) timely pay or provide the Other Benefits;

(v) the Parent shall cause all stock options to purchase shares of Common Stock
(including, without limitation, the Option) and restricted shares of Common
Stock held by or for the benefit of the Executive to become immediately fully
vested and/or exercisable upon the occurrence of a Divisional Change of Control
or SUT Change of Control;

(vi) the Employer shall forgive all outstanding indebtedness of the Executive to
the Employer under the Note; and

9

--------------------------------------------------------------------------------




(vii) for three years after the Executive's date of termination, Executive shall
be entitled, consistent with past practice, to receive a monthly automobile cash
allowance of $1,000.

        10. EXCISE TAX. In the event that the Executive becomes entitled to
payments and/or benefits which would constitute "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit B shall
apply.

        11. STOCK OPTIONS AND COMPANY STOCK.

        (a) In the event of the Executive's death, whether his death occurs
during or after the Employment Term, all unexercised and exercisable stock
options to purchase shares of Common Stock (including, without limitation, the
Option) will be assigned to his estate.

        (b) In the event of the termination of the employment of the Executive
for any reason, all unexercised and exercisable stock options (including,
without limitation, the Option) must be exercised by him, or his estate (or
heir(s)) as the case may be, before the second anniversary of the termination of
his employment, but in no event after the tenth anniversary of the date of grant
thereof, and any such stock options not exercised by that date will lapse
immediately thereafter.

        (c) In the event of any change in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend, or other increase or decrease in
such shares, then appropriate adjustments in the terms of any unexercised stock
options shall be made by the Committee of the Parent Board.

        12. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent
or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Employer and for which the Executive
may qualify, nor, subject to Section 21, shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Employer. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Employer at or subsequent to
the date of termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

        13. LEGAL FEES. Following any termination of the Executive's employment
that gives rise to a right to payments and benefits under Section 9(f) or,
during the Transition Period, Sections 9(a) or 9(b), the Employer shall pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Employer, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.

        14. NONCOMPETITION AND CONFIDENTIALITY.

        (a) So long as the Executive is employed by the Employer under this
Agreement and for the one (1) year period following the Executive's termination
of employment for any reason (the "Restricted Period"), the Executive shall not,
directly or indirectly, without the prior written consent of the Parent, enter
into Competition with the Employer. "Competition" shall mean participating,
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant or in
any capacity whatsoever in a business in competition with and in the same
geographic area as any business conducted by the Employer, with regard to which
the Executive had responsibilities or had access to confidential information,
while employed by the Employer.

        (b) During the Employment Term and thereafter, the Executive shall hold
in a fiduciary capacity for the benefit of the Employer all secret or
confidential information, knowledge or data relating to the

10

--------------------------------------------------------------------------------

Employer, and their respective businesses, which shall have been obtained by the
Executive during the Executive's employment by the Employer and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive's employment with the Employer, the Executive shall
not, without the prior written consent of the Employer or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Employer and those designated by it.
In no event shall an asserted violation of the provisions of this Section 14
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under Section 9(f) or, during the Transition Period, Sections 9(a)
or 9(b) of this Agreement.

        (c) During the Restricted Period, the Executive will not, directly or
indirectly, influence or attempt to influence customers or suppliers of the
Employer to divert their business to any competitor of the Employer.

        (d) The Executive recognizes that he possesses and will possess
confidential information about other employees of the Employer relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Employer. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Employer in
developing its business and in securing and retaining customers, and has been
and will be acquired by him because of his business position with the Employer.
The Executive agrees that, during the Restricted Period, he will not, directly
or indirectly, solicit or recruit any non-administrative or non-clerical
employee of the Employer for the purpose of being employed by the Executive or
by any competitor of the Employer on whose behalf the Executive is acting as an
agent, representative or employee and that the Executive will not convey any
such confidential information or trade secrets about other employees of the
Employer to any other person.

        (e) It is further expressly agreed that the Employer will or would
suffer irreparable injury if the Executive were to violate the provisions of
this Section 14 and that the Employer would by reason of such violation be
entitled to injunctive relief in a court of appropriate jurisdiction, and the
Executive further consents and stipulates to the entry of such injunctive relief
in such a court prohibiting the Executive from competing with the Employer in
violation of this Agreement.

        (f) The obligations contained in this Section 14 shall survive the
termination or expiration of the Executive's employment with the Employer and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 14 is
excessive in duration or scope or extends for too long a period of time or over
too great a range of activities or in too broad a geographic area or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

        15. FULL SETTLEMENT. The Employer's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Employer may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Unless the
Executive's termination of employment gives rise to a right to payments and
benefits described in Section 9(f) or, during the Transition Period, Sections
9(a) or 9(b), if the Executive secures other employment, any benefits the
Employer is required to provide to the Executive following termination of the
Executive's employment shall be secondary to those provided by another employer
(if any). However, if the Executive's employment is terminated such that the
Executive has a right to payments and benefits under Section 9(f) or, during the
Transition Period, Sections 9(a) or 9(b), such amounts shall not be reduced
whether or not the Executive obtains other employment.

11

--------------------------------------------------------------------------------


        16. SUCCESSORS; BINDING AGREEMENT.

        (a) The Employer will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Employer, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place. Failure of the
Employer to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of the Agreement and shall entitle the
Executive to compensation from the Employer in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination. As used in the Agreement, Employer shall mean the Employer as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

        (b) This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devise, legatee, or other designee or, if there be
no such designee, to the Executive's estate.

        17. NOTICE. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:If to the Executive:

        At the address shown on the records of the Parent


        If to the Company:

Essex Group, Inc.
c/o Superior TeleCom Inc.
One Meadowlands Plaza
Suite 200
East Rutherford, NJ 07073
Attention: President and Chief Operating Officer

        If to the Parent:

Superior TeleCom Inc.
One Meadowlands Plaza
Suite 200
East Rutherford, NJ 07073
Attention: General Counsel

        or to such other address as any party may have furnished to the others
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

        18. MISCELLANEOUS. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer of the Parent and the
Company as may be specifically designated by the Parent Board. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or

12

--------------------------------------------------------------------------------


subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of New York without regard to its conflicts of law principles.

        19. VALIDITY. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

        20. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        21. ENTIRE AGREEMENT. This Agreement together with all exhibits and
attachments hereto sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled, provided, however, that this Agreement should not supersede any
existing benefit or agreement which provides such benefit, including, without
limitation, life or disability insurance agreements and retirement plans
currently in effect.

        22. INDEMNIFICATION. The Employer hereby covenants and agrees to
indemnify the Executive and hold him harmless to the fullest extent permitted by
law and under the By-laws of the Employer against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys' fees), losses, and damages resulting from the
Executive's good faith performance of his duties and obligations hereunder. The
Employer, within 10 days of presentation of invoices, shall advance to the
Executive reimbursement of all legal fees and disbursements incurred by the
Executive in connection with any potentially indemnifiable matter. The Employer
will cover the Executive under directors' and officers' liability insurance both
during and, while potential liability exists (for such reasonable period taking
into account the applicable statute of limitations but in no event for less than
six years), after the Executive's termination of employment in the same amount
and to the same extent as the Employer covers its other officers and directors.

        23. WITHHOLDING TAXES. The Employer may withhold from any and all
amounts payable under this Agreement such Federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

        24. REPRESENTATION. The Executive represents and warrants to the
Employer that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which could prevent him form entering into this Agreement or performing
all of his obligations hereunder.

13

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    SUPERIOR TELECOM INC.     By:

--------------------------------------------------------------------------------

    Title:
 
 
ESSEX GROUP, INC.     By:

--------------------------------------------------------------------------------

    Title:
 
 


--------------------------------------------------------------------------------

H. PATRICK JACK


14

--------------------------------------------------------------------------------


EXHIBIT A

CHANGE OF CONTROL


        For purposes of this Agreement, a "SUT Change of Control" shall mean the
occurrence of any of the following events at a time when or as a result of which
The Alpine Group, Inc. ("Alpine") owns less than 50% of the Outstanding Parent
Voting Securities (as defined below):

        (a) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")), other than Alpine (a "Person"), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Parent where such acquisition causes such Person to
own more than 20% or more of the combined voting power of the then outstanding
voting securities of the Parent entitled to vote generally in the election of
directors (the "Outstanding Parent Voting Securities") at a time when or as a
result of which Alpine owns less than 30% of the Outstanding Parent Voting
Securities; provided, however, that for purposes of this subsection (a), the
following acquisitions shall not be deemed to result in a Change of Control:
(i) any acquisition directly from the Parent, (ii) any acquisition by the
Parent, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent or (iv) any acquisition by any corporation pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subsection (c) below; and provided,
further, that if any Person's beneficial ownership of the Outstanding Parent
Voting Securities reaches or exceeds more than 20% as a result of a transaction
described in clause (i) or (ii) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Parent, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own more than 20% or more of the Outstanding Parent Voting Securities;
or

        (b) individuals who, as of the date hereof, constitute the Parent Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Parent Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Parent's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Parent Board; or

        (c) the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Parent or the acquisition of assets of another corporation ("Business
Combination"); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Parent Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Parent or all or
substantially all of the Parent's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Voting
Securities and (ii) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Parent Board, providing for such Business Combination; or

15

--------------------------------------------------------------------------------


        (d) approval by the shareholders of the Parent of a complete liquidation
or dissolution of the Parent.

        For purposes of this Agreement, a "Divisional Change of Control" shall
mean the occurrence of any of the following: (i) the sale of all or
substantially all of the assets of the Company's OEM Group to an unrelated
entity; (ii) the sale of all of the outstanding voting securities of an entity
holding all or substantially all of the assets of the Company's OEM Group (an
"OEM Entity") to an unrelated entity; or (iii) the merger or consolidation of an
OEM Entity into an unrelated entity; provided, however, that no Divisional
Change of Control shall be deemed to occur if the Executive continues to be
chiefly responsible for the assets and business which comprised the Company's
OEM Group immediately prior to the occurrence of an event that, but for this
proviso, would otherwise constitute a Divisional Change of Control.

        For purposes of this Exhibit A, an unrelated entity is an entity
(i) with respect to which 35% or more of such entity is not owned, directly or
indirectly, by Steven S. Elbaum, the Company, the Parent, Alpine, any of their
majority-owned subsidiaries or the holders of the outstanding voting securities
of the Parent or AGI immediately prior to the time of the determination of
whether there has occurred a Divisional Change of Control or SUT Change of
Control, as applicable; or (ii) which is not an employee benefit plan (or
related trust) of the Company, the Parent, AGI or any of their majority-owned
subsidiaries.

16

--------------------------------------------------------------------------------


EXHIBIT B

GOLDEN PARACHUTE PROVISIONS


        (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Employer to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Exhibit B) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the "Reduced Amount") that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.

        (b) Subject to the provisions of paragraph (c), all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Arthur
Andersen LLP or such other certified public accounting firm as may be designated
by the Executive (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Parent and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Parent. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control or other change of ownership as defined under
Section 280G of the Code, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Parent.
Any Gross-Up Payment, as determined pursuant to this Exhibit B, shall be paid by
the Parent to the Executive within five days of the receipt of the Accounting
Firm's determination. Any determination by the Accounting Firm shall be binding
upon the Employer and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Parent should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Parent exhausts its remedies pursuant to paragraph (c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Parent to or for the
benefit of the Executive.

        (c) The Executive shall notify the Parent in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Parent of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Parent of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Parent (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Parent notifies

17

--------------------------------------------------------------------------------


the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

(i) give the Parent any information reasonably requested by the Parent relating
to such claim,

(ii) take such action in connection with contesting such claim as the Parent
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Parent,

(iii) cooperate with the Parent in good faith in order effectively to contest
such claim, and

(iv) permit the Parent to participate in any proceedings relating to such claim;

        provided, however, that the Parent shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Parent shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Parent shall determine; provided, however, that if the Parent directs the
Executive to pay such claim and sue for a refund, the Parent shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Parent's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

        (d) If, after the receipt by the Executive of an amount advanced by the
Parent pursuant to paragraph (c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Parent's
complying with the requirements of paragraph (c)) promptly pay to the Parent the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Parent pursuant to paragraph (c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Parent does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

18

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



W I T N E S S E T H
EXHIBIT A CHANGE OF CONTROL
EXHIBIT B GOLDEN PARACHUTE PROVISIONS
